Citation Nr: 0716055	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  03-35 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a back disorder, secondary to his service-
connected postoperative residuals of left shoulder injury. 

2.  Entitlement to service connection for a neck disorder, 
secondary to his service-connected postoperative residuals of 
left shoulder injury. 

3.  Entitlement to an increased rating for residuals of left 
shoulder injury, postoperative (major), currently evaluated 
as 30 percent disabling. 

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
October 1982.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Waco, Texas, Regional Office (RO).  By a rating action of 
January 2001, the RO increased the evaluation for the 
veteran's postoperative residuals of a left shoulder injury 
from 20 percent to 30 percent, effective August 15, 2001.  
Thereafter, in a January 2003 rating decision, the RO denied 
the veteran's attempt to reopen his claim of entitlement to 
service connection for a back disorder; the RO also denied 
the veteran's claims of entitlement to service connection for 
a neck disorder, secondary to his service-connected left 
shoulder injury and entitlement to a TDIU.  The veteran 
timely perfected his appeal of the above decisions.  

The Board notes that, in his substantive appeal (VA Form 9), 
received in December 2003, the veteran requested a personal 
hearing at the RO before a Veterans Law Judge (Travel Board).  
In February 2007, he was notified that a hearing was 
scheduled for March 27, 2007.  However, in a report of 
contact (VA Form 119), dated March 27, 2007, he requested 
that his hearing be canceled.  


FINDINGS OF FACT

1.  By a rating action in November 1993, the RO denied the 
veteran's claim of entitlement to service connection for a 
back disorder, secondary to the service-connected 
postoperative residuals of left shoulder injury; the veteran 
did not perfect an appeal of that decision.  

2.  The evidence received since the November 1993 rating 
decision does not, by itself or considered with previous 
evidence of record, relate to an unestablished fact necessary 
to substantiate the claim for service connection for a back 
disorder, secondary to the service-connected postoperative 
residuals of left shoulder injury.  

3.  Cervical spine disability, if any, is unrelated to 
service connected disease or injury.  

4.  The veteran's left shoulder disability is manifested by 
significant limitation of motion and functional impairment.  

5.  The veteran's dominant hand is his left hand.  

6.  The veteran's only service-connected disability is his 
left shoulder disability, rated as 40 percent disabling.  
This evaluation does not meet the schedular requirements for 
assignment of a total disability rating based on individual 
unemployability.  

7.  The veteran has a high school education; he has had 
occupational experience as a heavy equipment operator, 
building maintenance, and as a meat cutter.  He last worked 
in June 2001.  

8.  The veteran's service-connected left shoulder disorder 
does not preclude him from obtaining or retaining 
substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The evidence received since the November 1993 rating 
decision, wherein the RO denied the veteran's claim of 
entitlement to service connection for a back disorder 
secondary to service-connected postoperative residuals of a 
left shoulder injury, is not new and material; therefore, 
this claim cannot be reopened.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.104(a), 3.156(a) 
(2006).  

2.  The veteran's cervical spine disability is not 
proximately due to the service-connected residuals of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).  

3.  The criteria for a 40 percent evaluation for 
postoperative residuals of a left shoulder injury have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 
4.40, 4.45, 4.69, 4.71a, Diagnostic Code (DC) 5201 (2006).  

4.  The criteria for the assignment of a TDIU have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 
4.15, 4.16 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006) the Court 
held that the VCAA notice requirements of 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  The timing requirement 
enunciated in Pelegrini applies equally to all five elements 
of a service connection claim.  Id.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that the VCAA requires that the VA notify the appellant of 
the evidence and information that is necessary to reopen the 
claim and that VA must notify the claimant of the evidence 
and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  Furthermore, the Court held that the VCAA 
requires, when notifying the appellant of what is "material" 
evidence in the context of a claim to reopen, that the notice 
letter describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the request to reopen the claim for service connection for a 
back disorder secondary to the service-connected left 
shoulder injury.  The veteran was provided adequate notice as 
to the evidence needed to substantiate his claim.  In a VCAA 
letter of October 2002, the veteran was informed of what 
evidence was to be provided by him, what evidence the VA 
would attempt to obtain on his behalf, what evidence was to 
be provided by him, the evidence necessary to substantiate 
the claim for service connection for heart disease, what is 
considered new evidence, and that for evidence to be 
considered "material" it must relate to an unestablished fact 
necessary to substantiate the claim.  In addition, the 
veteran was informed of the specific law applicable to the 
claim.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Therefore, the Board finds that the VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  The VCAA letter predated 
the rating decision.  

The Board also notes that to be consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b) (1).  In this case, letters dated in 
August 2001 and October 2002 specifically described the 
evidence needed to establish entitlement and requested that 
the veteran send the RO what it needs in conjunction with 
providing a description of evidence that would be relevant to 
the veteran's claims.  Therefore, the Board finds that the 
letters complied with the fourth element.  Thus, the Board 
finds that each of the four content requirements of a VCAA 
notice has been fully satisfied.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, service medical records have been 
obtained, the veteran was afforded VA examinations in July 
2003, January 2004, and January 2007, and the RO obtained a 
medical opinion.  Therefore, the Board finds that the VA has 
satisfied its duties to notify and to assist the claimant in 
this case.  No further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. § 5103A (a) 
(2); 38 C.F.R. § 3.159(d).  


II.  Pertinent Laws, Regulations, and Court Precedents.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (2006); 38 C.F.R. § 3.303(a) 
(2006).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Service condition may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2006).  Similarly, any 
increase in severity of a non-service connected disability 
that is proximately due to or the result of a service 
connected disease or injury will be service connected.  Allen 
v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, 
the non-service connected disease or injury is said to have 
been aggravated by the service connected disease or injury.  
38 C.F.R. § 3.310.  In cases of aggravation of a veteran's 
nonservice-connected disability by a service-connected 
disability, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  38 C.F.R. § 3.322 (2006).  
Additionally, the Board notes that 38 C.F.R. § 3.310, the 
regulation which governs claims for secondary service 
connection, has been amended recently.  The intended effect 
of this amendment is to conform VA regulations to the Allen 
decision, supra.  71 Fed. Reg. 52,744 (Sept. 7, 2006) (to be 
codified at 38 C.F.R. § 3.310(b)).  Since VA has been 
complying with Allen since 1995, the regulatory amendment 
effects no new liberalization or restriction in this appeal.  

Where the determinative issue involves a diagnosis or a nexus 
to service, competent medical evidence is required. So this 
evidentiary burden typically cannot be met simply by lay 
testimony because laypersons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. §§ 3.102, 4.3 (2006).  

The Board also acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  38 
C.F.R. §§ 3.156(a), 3.159(c).  Since the veteran filed his 
application to reopen the claim for service connection for a 
back disorder secondary to the service-connected left 
shoulder disorder after August 29, 2001, the Board will apply 
these revised provisions.  

Under the revised 38 C.F.R. § 3.156(a), new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  


III.  Factual background.

Service connection for postoperative residuals of a left 
shoulder injury was established in a rating action of 
December 1983; a 20 percent disability rating was assigned, 
effective October 30, 1982.  

In a statement in support of claim (VA Form 21-4138), dated 
in May 1993, the veteran requested service connection for a 
back disorder, which he claimed was a result of his service-
connected left shoulder disorder.  Submitted in support of 
the veteran's claim were VA progress notes, dated from May 
1989 to July 1993.  These records show that the veteran 
received ongoing clinical evaluation for his left shoulder 
disorder.  These records do not reflect any complaints, 
findings, or diagnoses of a back or a neck disorder.  On the 
occasion of a VA examination in October 1993, the veteran 
complained of stiffness in the left shoulder, as well as 
limitation of motion of the shoulder and increased pain 
caused by weather changes.  Following an evaluation, the 
diagnosis was residuals, postoperative left shoulder with 
severe limitation of motion.  

By a rating action in November 1993, the RO denied the 
veteran's claim of entitlement to service connection for a 
back disorder, secondary to the service-connected 
postoperative residuals of a left shoulder injury.  A notice 
of disagreement (NOD) to that determination was received in 
January 1994, and a statement of the case (SOC) was issued in 
May 1994; however, no substantive appeal was received from 
the veteran.  Therefore, that determination became final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.   

The veteran's claim for an increased rating for his left 
shoulder disorder was received in August 2001.  Submitted in 
support of his claim were VA progress notes, dated from July 
2001 to January 2002.  During a clinical visit in August 
2001, the veteran complained of neck pain and spasm.  
However, no muscle spasm was noted, and he had a good range 
of motion of the cervical spine.  No pertinent diagnosis was 
reported.  An x-ray study of the cervical spine, dated August 
16, 2001, was normal.  On September 13, 2001, the veteran was 
seen for evaluation of his left shoulder.  The veteran 
indicated that he was having the same shoulder pain he has 
been having since 1982.  He indicated that he had to quit 
sports.  The pain was worse with reading the newspaper, 
driving his bike, reaching above the shoulder, combing his 
hair, and brushing his teeth.  On examination, the left 
shoulder had a visible scar on the left deltoid with passive 
range of motion he was able to go to 30 degrees; forward 
flexion was intact.  He had no tenderness to palpation in the 
rotator cuff region.  The examiner stated that, based on the 
history and examination, it sounded like the veteran 
developed adhesive capsulitis in 1979; this did not get 
better with conservative therapy and steroid injections so 
capsulorrhaphy was done in 1982.  Since then, the pain has 
never really gone away and the mobility of the shoulder 
started to diminish.  The examiner stated that, since the 
veteran was left handed, he was debilitated by his condition 
and he had a severe difficulty finding a reasonable 
occupation.  

On the occasion of an orthopedic consultation in November 
2001, the veteran indicated that the pain was getting worse 
in his shoulder and in his arm, and it went up into his neck.  
The veteran stated that he wakes up with numbness in his left 
arm, hand, and with pain going up through his shoulder into 
his neck.  The assessment was R/O a tardy ulnar nerve.  
Another orthopedic consultation was conducted in January 
2002.  At that time, it was noted that there was no 
tenderness to palpation of the neck or the upper thoracic 
spine.  There was no evidence of muscle wasting of the left 
shoulder.  Passive range of motion was 145 degrees of 
abduction, 150 degrees of forward flexion; however both of 
those maneuvers caused pain at their extremes.  External 
rotation was about 45 degrees, and internal rotation was 
about 80 degrees.  Actively, the veteran was able to forward 
flex his left shoulder to about 90 degrees.  He was able to 
abduct to 90 degrees.  Both of those maneuvers were limited 
by pain.  He could internally rotate to his iliac wing and he 
was unable to touch any portion of his back with his left 
shoulder.  External rotation was about 40 degrees.  He had 
5/5 strength at the infraspinatus, supraspinatus and 
subscapularis; however, there was pain with resisted motion 
of using the infraspinatus and supraspinatus.  X-ray of the 
left shoulder was normal.  The assessment was probable 
impingement of the left shoulder as well as reconditioning.  
When seen in February 2002, it was noted that the veteran 
presented with a history of pain decreased active range of 
motion in the left shoulder due to old injury; active range 
of motion in the left shoulder was reduced.  Some parenthesis 
in the left upper extremity was also reported.  Left grip 
strength was significantly reduced but WFL.  

The veteran was afforded a VA examination in July 2003, at 
which time he complained of a burning pain over the posterior 
lateral aspect of the left shoulder as well as tightness 
sensation of the left shoulder girdle muscles; he stated that 
the pain was constant but it increased upon doing over head 
activities.  He had normal range of motion of the neck, which 
was very supple without pain, no deformities, and normal 
musculature.  The thoracic spine had normal range of motion, 
supple with no discomfort, normal strength, no deformities, 
and normal musculature.  The veteran indicated that, when he 
used to work, exacerbation of pain used to last for the rest 
of the day.  He had no flare-ups because he's been 
unemployed.  He had no episodes of dislocation or recurrent 
subluxation.  Forward flexion in the left shoulder was from 0 
to 90 degrees active and 0 to 180 degrees passive; extension 
was from 0 to 50 degrees.  Internal rotation was from 0 to 80 
degrees active and passive; external rotation was 0 to 45 
degrees active and passive.  Abduction was 0 to 90 degrees 
active and 0 to 130 degrees passive; and adduction was 0 to 
50 degrees.  It was noted that the veteran had pain with 
guarding at both forward flexion and abduction beginning at 
90 degrees, increasing as range of motion advances to the 
end.  He had normal stability, and no joint tenderness.  The 
neck muscles were supple and nontender, with normal 
musculature and no deformities of the spine.  Lumbar and 
thoracic spines had normal ranges of motion, normal 
musculature, and normal strength.  MRI of the left shoulder 
revealed degenerative changes at the AC joint causing 
impingement.  The pertinent diagnoses were muscle strain of 
the left shoulder girdle muscles, secondary to left shoulder 
condition; no cervical spine pathology; and no thoracic spine 
pathology.  No veteran complaints or pathology of the lower 
spine.  The opinion was that there was no cervical, thoracic 
or lumbosacral spine pathology found.  He stated that the 
complaints at cervical and thoracic areas are secondary to 
chronic strain with tightness of the left shoulder girdle 
muscles secondary to the shoulder condition.  The examiner 
stated that the left shoulder was not causing any spine 
problem but on paraspinal muscles (myofascial pain).  The 
examiner further noted that the veteran was unemployable as a 
construction worker; however, he noted that the veteran might 
be employed in other less strenuous job conditions.  

Another VA joints examination was conducted in January 2004.  
At that time, he complained of pain, weakness, stiffness, 
swelling, heat and redness, instability or giving way, 
locking, fatigability, and lack of endurance; the pain was 
described as a 5 or 6 associated with stiffness.  He was on 
Advil p.r.n. without help and without side effects.  He 
reported flare-ups of left shoulder pain with overhead 
activities; therefore, he tried to avoid those activities.  
There were no assistive devices on the day of the 
examination.  He was independent in daily activities; 
however, his activity limitation was with abduction and 
overhead activities.  On examination, the left shoulder 
flexion was painful at 90 degrees, abduction was at 80 
degrees, and external rotation was painful at 45 degrees.  
Internal rotation was 70 degrees and not painful.  The range 
of motion or joint function was additionally limited by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use or during flare-ups.  He had additional limitation of 
pain with repetitive use with flexion, external rotation, and 
abduction.  There was no effusion.  There was pain in the 
left lateral shoulder, extending into the trapezius and 
suprascapular area.  There was guarding of the movement.  No 
ankylosis was noted.  

The veteran was also afforded a VA examination for evaluation 
of the spine in January 2004.  At that time, the examiner 
noted that a review of the service medical records did not 
demonstrate any cervical spine or lumbar spine conditions or 
injury to those areas during service.  The veteran complained 
of pain, weakness, stiffness, fatigability, and lack of 
endurance.  There was no pain or additional limitation with 
repetitive use of the thoracolumbar spine; gait was normal.  
The pertinent diagnoses were left trapezius pain due to the 
residuals of status post surgery in the left shoulder; pain 
in the lower left scapular area due to surgery to the left 
shoulder.  The opinion was neck disability and back 
disabilities were not diagnosed.  

On the occasion of another VA joints examination in January 
2007, the veteran complained of constant pain in the left 
shoulder at a level "5;" he also complained of weakness and 
occasional locking in the left shoulder.  The veteran 
indicated that he had periods of flare-ups, during which the 
pain in the left shoulder can flare-up to a 9 out of 10.  The 
veteran indicated that raking leaves, writing and lying in 
the wrong position for a prolonged period of time 
precipitated the pain; he noted that the pain was alleviated 
by rest.  It was noted that the veteran was housebound during 
a flare-up.  No assistive devices were needed.  The veteran 
related that the shoulder slipped out of joint about 3 weeks 
ago.  It was noted that the veteran has been unemployed for 8 
years; however, he was able to attend to activities of daily 
living.  The examiner observed that the veteran was left 
handed.  

On examination, the veteran was described as well-developed, 
well-nourished, and in no acute distress.  He had a full 
range of motion in the right shoulder.  The left shoulder had 
a forward flexion from 0 degrees to 30 degrees, with pain at 
extreme; abduction was from 0 degrees to 30 degrees, with 
pain at extreme.  The examiner noted that he was unable to 
evaluate rotation as the veteran was unable to perform those 
motions due to pain.  The veteran was unable to move the left 
shoulder through much range of motion even on passive motion.  
The examiner further noted that the veteran had pain in the 
left shoulder with very little movement at all.  He had no 
edema, effusion, instability, weakness, tenderness, redness, 
heat, abnormal movement, or guarding of movement.  The 
examiner indicated that, while taking off his shirt and again 
while putting it back on, the veteran was able to move his 
left shoulder better than during the exam.  Although the 
range of motion was still limited, it was better.  He also 
did not seem to have the degree of pain during this time like 
he did during the examination.  The examiner noted that the 
veteran had a weak grip in the left hand (dominant) that was 
inconsistent with his injury.  The pertinent diagnosis was 
left shoulder injury, postoperative, with residual of 
degenerative changes in the AC joint.  The examiner stated 
that there was no change in pain, range of motion or 
additional limitation upon 3 repetitions of the range of 
motion.  

Received in February 2007 were VA progress notes, dated from 
September 2002 to January 2007.  These records do not reflect 
any complaints or diagnosis of a neck or back disorder.  


IV.  Legal Analysis-N & M evidence to reopen a claim of 
entitlement to service connection for a back disorder.

The RO denied the veteran's claim of entitlement to service 
connection for a back disorder secondary to the service-
connected left shoulder injury in November 1993; at that 
time, it was determined that the service medical records did 
not establish a back injury associated with or resulting from 
the inservice left shoulder injury, and the VA examination 
did not reveal evidence of a back disorder.  As such, it was 
determined that the evidence failed to establish a back 
disorder which was due to or resulted from the service-
connected left shoulder injury.  

After careful review of the evidentiary record, the Board 
finds that new and material evidence has not been received 
since the November 1993 rating decision.  In this regard, we 
note that the additional clinical evidence received, which 
consists primarily of VA medical records, is merely 
duplicative, cumulative, or not relative to this specific 
claim.  These records reflect evaluation for several 
unrelated disabilities.  Significantly, this evidence makes 
no reference to a back disability.  Moreover, following the 
VA examination in January 2004, the VA examiner specifically 
indicated that a back disability was not diagnosed.  This 
medical evidence does not bear substantially on the matter 
under consideration; that is whether the veteran has a back 
disability which developed as a result of or was aggravated 
by the service-connected left shoulder injury.  See 38 C.F.R. 
§ 3.156(a).  

Finally, the Board points out that any lay statements made by 
the veteran  to the effect that he suffers from a back 
disorder as a result of his service-connected left shoulder 
injury are insufficient to reopen his claim under 38 U.S.C.A. 
§ 5108 (West 2002).  These essentially same contentions were 
made at the time of the prior decision; so merely reiterating 
them now, is not new evidence.  See, e.g., Reid v. Derwinski, 
2 Vet. App. 312 (1992).  In the absence of any evidence 
showing the presence of a back disability which is associated 
with, proximately due to or aggravated by the left shoulder 
injury, to otherwise support the petition, the Board must 
conclude that new and material evidence sufficient to reopen 
the claim has not been submitted.  See 38 U.S.C.A. § 5108.  
Accordingly, the benefit sought on appeal is denied.  

To the extent that there was a change in 38 C.F.R. § 3.310, 
such a change is not material to the facts of this case and 
do not provide a basis for addressing the issue de novo.  
This recent change is not a liberalizing law or VA issue.  

In sum, the evidence added to the record since the November 
1993 denial of service connection for a back disorder 
secondary to the residuals of a left shoulder injury is not 
material because by itself or when considered with previous 
evidence of record, it does not relate to an unestablished 
fact necessary to substantiate the claim, and does not 
present the reasonable possibility of substantiating the 
claim.  Accordingly, the Board finds that new and material 
evidence has not been received, and the veteran's claim of 
entitlement to service connection for a back disorder 
secondary to residuals of a left shoulder injury may not be 
not reopened.  38 C.F.R. § 3.156(a) (2006).  


V.  Legal Analysis-Service connection.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  In order to prevail on the issue of 
service connection on the merits, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  Prior to October 10, 2006, the provisions 
of 38 C.F.R. § 3.310 directed, in pertinent part, that:

a) General.  Except as provided in § 3.300(c), disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  
 The Court clarified that service connection shall be granted 
on a secondary basis under the provisions of 38 C.F.R. § 
3.310(a) where it is demonstrated that a service-connected 
disorder has aggravated a nonservice-connected disability.  
Allen v. Brown, 7 Vet. App. 439 (1995).  The term, 
"disability", as contemplated by the VA regulations, means 
"impairment in earning capacity resulting from . . . [all 
types of] diseases or injuries [encountered as a result of or 
incident to military service] and their residual conditions. 
. . ." 38 C.F.R. § 4.1 (1990). . . .Such a definition of 
"disability" follows the overall statutory and regulatory 
purpose of the veterans' compensation law.  This purpose is 
reflected in the ratings system, which rates different mental 
and physical maladies based upon diminished earning capacity. 
. . . Hence, although "disability" is not defined by [§ 1153] 
for compensation purposes, the regulatory definition adopted 
[in 38 C.F.R. § 4.1] is a reasonable one.

The Court holds that the term "disability" as used in § 1110 
refers to impairment of earning capacity, and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated.  As 
stated by the Secretary in his memorandum in response to the 
Court's November 9, 1994, order:  To the extent [that] such 
additional disability is literally a result of "personal 
injury suffered or disease contracted in line of duty," under 
38 U.S.C. § 1110, service connection should be established.  
In such a case, the additional "disability" results from the 
original service-connected condition.  Thus, pursuant to § 
1110 and § 3.310(a), when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Cf. 38 C.F.R. § 3.322 (1994) (in 
compensating for aggravation of a preservice disability by 
active service, it "is necessary to deduct from the present 
evaluation the degree, if ascertainable, of the disability 
existing at the time of entrance into active service, in 
terms of the rating schedule . . .").  Allen v. Brown, 7 Vet. 
App. 439 (1995).

On October 10, 2006, the Secretary of the VA amended the 
provisions of 38 C.F.R. § 3.310.  The amended regulation, in 
pertinent part, states that: 

a) General.  Except as provided in § 3.300(c), disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  

(b) Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
Part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  See 38 C.F.R. § 3.310(b) (effective October 
10, 2006).  This case predates the regulatory change.  
Regardless, based upon the facts in this case, neither 
version is more favorable and the regulatory change does not 
impact the outcome of the appeal.  

As to secondary service connection, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disease or injury; and (3) medical evidence 
establishing a nexus between the service-connected disability 
and the claimed disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

The most probative evidence establishes that cervical 
disability, if any, is unrelated to a service connected 
disease or injury.  The veteran has continuously complained 
of neck pain.  A VA progress note, dated in September 2002, 
noted that the veteran had a history of chronic left shoulder 
and upper back pain.  The assessment was cervical neuropathy.  
However, a more probative and thorough VA examination in 2003 
disclosed that the there was no cervical spine pathology.  
Rather, the veteran's complaints of pain were secondary to 
tightness and strain in the shoulder girdle muscles.  More 
specifically, the range of motion of the cervical spine was 
asymptomatic except for a pulling sensation at the trapezius 
muscle.  The neck muscles were supple, non-tender and had 
normal musculature.  There were no deformities of the spine.

The evidence tends to establish that the veteran does not 
have a cervical disability or increase in cervical disability 
due to the shoulder disease or injury.  Rather, the most 
probative evidence establishes that what the veteran has 
complained of as a cervical disability is actually in the 
trapezius muscle and already considered part of the service-
connected disease or injury.  In this case the most probative 
evidence establishes that neither cervical disability nor 
cervical disease or injury is established.  A preponderance 
of the evidence is against the claim and there is no doubt to 
be resolved.

VI.  Legal Analysis-Increased rating for residuals of left 
shoulder injury.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Percentage 
evaluations are determined by comparing the manifestations of 
a particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  For a claim for an 
increased rating, such as the disability in this case, the 
primary concern is the current level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In addition, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  See also 
DeLuca v. Brown, 8 Vet. App. 202, at 204-206, 208 (1995).  

The veteran's service-connected post-operative residuals of 
left shoulder injury, has been rated by the RO under the 
provisions of Diagnostic Code 5201.  The RO based its 
decision on the veteran's history of left shoulder 
dislocation with constant pain and decreased range of motion.  
Evidence of record shows the veteran to be left-handed.  

Diagnostic Code 5201 provides for ratings based on limitation 
of motion of the arm. A veteran's disability is rated at 20 
percent disabling if it limits the motion of the arm at 
shoulder level.  If the veteran's disability results in 
greater limitation of motion of the arm, the ratings depend 
on whether the disability affects the veteran's dominant or 
minor side.  Dominant side disabilities, under Code 5201, are 
rated 30 percent for limitation of the arm midway between 
side and shoulder level and 40 percent for limitation of the 
arm to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201.  

The regulations define normal range of motion for the 
shoulder as forward flexion from zero to 180 degrees, 
abduction from zero to 180 degrees, external rotation to 90 
degrees, and internal rotation to 90 degrees. 38 C.F.R. 
§ 4.71, Plate I.  With forward elevation (flexion) and 
abduction, range of motion for the arm is from the side of 
the body (zero degrees) to above the head (180 degrees) with 
the mid-point of 90 degrees where the arm is held straight 
out from the shoulder.  Id.  With external rotation, range of 
motion for the arm is from the shoulder level (zero degrees) 
to in line with the side of the head (90 degrees).  Id.  With 
internal rotation, range of motion for the arm is from the 
shoulder level (zero degrees) to in line with the side of the 
torso (90 degrees).  Id.  

It appears clear that the main manifestation of the veteran's 
left shoulder disorder is pain, and medical reports 
consistently refer to additional functional loss due to such 
pain.  Significantly, on the occasion of the most recent VA 
examination in January 2007, the veteran complained of 
constant pain, weakness in the left shoulder, and occasional 
locking.  He noted that the pain in the left shoulder can 
flare up to 9 out of 10 in intensity.  Flexion was from 0 
degrees to 30 degrees, and abduction was from 0 degrees to 30 
degrees; it was noted that he was unable to perform internal 
or external rotation due to pain.  The examiner noted that 
the veteran had pain in the left shoulder with very little 
movement at all.  The examiner noted that there was no change 
in pain, range of motion, or additional limitation of motion 
upon 3 repetitions of range of motion.  The examiner noted 
that there did not seem to be as much pain and the range of 
motion appeared better when taking off shirt and putting 
shirt back on than during the testing.  However, it is 
noteworthy that, during a clinical visit in September 2001, a 
VA examiner stated that, since the veteran was left handed, 
he was debilitated by his condition and he had a severe 
difficulty finding a reasonable occupation.  In January 2007, 
the veteran indicated that raking leaves, writing and laying 
in the wrong position for a prolonged period of time 
precipitated the pain; he noted that the pain was alleviated 
by rest.  It was noted that the veteran was housebound during 
a flare-up.  Resolving all reasonable doubt in the veteran's 
favor, the Board views this evidence as suggesting that the 
pain does result in additional functional loss so as to 
effectively limit motion to approximately 25 degrees from the 
side.  As such, a 40 percent rating may be assigned under 
Code 5201.  This is the highest available rating under this 
Code for limitation of motion.  

There is no indication of scapulohumeral articulation or 
ankylosis of the scapula and humerus, and therefore DC 5200 
does not apply.  38 C.F.R. § 4.71a, DC 5200.  

As a general matter, in evaluating musculoskeletal 
disabilities, the VA must determine whether the joint in 
question exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups, or when the joint is 
used repeatedly over a period of time.  See DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45 
(1998).  However, where a musculoskeletal disability is 
currently evaluated at the highest schedular evaluation 
available based upon limitation of motion, a DeLuca analysis 
is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  
Thus, since the veteran has been granted the maximum rating 
possible under Diagnostic Code 5201, the analysis required by 
DeLuca, supra, would not result in a higher schedular rating.  

As shown above, and as required by Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran.  In this 
case, the Board finds no provision upon which to assign a 
rating greater than 40 percent for the veteran's left 
shoulder disability.  

VII.  Legal Analysis-TDIU.

Total disability will be considered to exist where there is 
present any impairment of mind and body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that the veteran meets the schedular requirements.  
If there is only one service-connected disability, this 
disability should be rated at 60 percent or more; if there 
are two or more disabilities, at least one should be rated at 
40 percent or more with sufficient additional service-
connected disability to bring the combination to 70 percent 
or more.  38 C.F.R. § 4.16(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated:

In determining whether appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither appellant's non-service- connected disabilities nor 
his advancing age may be considered.  See 38 C.F.R. 
§ 3.341(a) (1992); Hersey v. Derwinski, 2 Vet. App. 91, 94 
(1992).  The Board's task was to determine whether there are 
circumstances in this case apart from the non- service-
connected conditions and advancing age which would justify a 
total disability rating based on unemployability.  In other 
words, the BVA must determine if there are circumstances, 
apart from non- service-connected disabilities, that place 
this veteran in a different position than other veterans with 
an 80 [percent] combined disability rating.  See 38 C.F.R. 
§ 4.16(a) (1992).  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1995).  

The central inquiry is, "whether the veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither non-service-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).  

The veteran has a high school education.  On his formal TDIU 
claim, he reported that he last worked in June 2001; he 
indicated that he has had occupation experience as a heavy 
equipment operator, building maintenance, and as a meat 
cutter.  

Here, the veteran has only one service-connected disability, 
which is now rated at 40 percent.  Therefore, he does not 
meet the minimum schedular criteria for a TDIU.  It is the 
established policy of VA, however, that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. 
§ 4.16(b).  The rating board did not refer this case for 
extra-schedular consideration.  

The Board concludes the veteran is not unemployable due to 
his service-connected left shoulder disorder.  The veteran 
claims that his service-connected left shoulder disability 
prevented him from performing the tasks required to maintain 
employment.  Significantly, following a VA examination in 
July 2003, the VA examiner noted that the veteran was 
unemployable as a construction worker; however, he noted that 
the veteran might be employed in other less strenuous job 
conditions.  

The Board has considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service 
for extra-schedular consideration, but concludes that this 
case presents no unusual or exceptional circumstances that 
would justify such a referral.  There is no evidence of 
anything out of the ordinary, or not average, in the 
veteran's situation.  The veteran's service-connected 
disability may affect his abilities to some degree, but there 
is no evidence that his left shoulder disability prevents him 
from being able to perform light or medium duty work, or some 
other type of substantially gainful employment as a result of 
his condition.  No medical professional has ever stated the 
left shoulder disability affects the veteran's ability to 
maintain employment.  Indeed, the medical evidence 
specifically states otherwise.  

Even if he is unable to engage in prolonged physical activity 
as a result of his service-connected condition, there is no 
evidence showing that he is unable to be gainfully employed 
in sedentary positions.  In this case, the preponderance of 
the evidence is against finding that the veteran's service-
connected disability makes him unemployable.  There is no 
evidence showing that his service-connected condition is of 
such severity as to preclude gainful employment.  In Van 
Hoose, the Court noted, the sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See 38 C.F.R. 
§ 4.16(a) (2006).  In this case, there is simply no evidence 
of unusual or exceptional circumstances to warrant referral 
for extra-schedular consideration of a total disability 
rating based on the veteran's service-connected disability.  
Again, no medical professional has ever indicated that the 
veteran's service-connected left shoulder disorder has 
rendered him unemployable.  

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned schedular disability evaluations, the preponderance 
of the evidence is against the veteran's claim that he is 
precluded from securing substantially gainful employment 
solely by reason of his service-connected disability or that 
he is incapable of performing the mental and physical acts 
required by employment due solely to his service-connected 
disability, even when his disability is assessed in the 
context of subjective factors such as his occupational 
background and level of education. The Board concludes, 
therefore, that a total disability rating for compensation 
purposes based on individual unemployability is not 
warranted.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, supra.  


ORDER

The application to reopen the claim of service connection for 
a back disorder is denied.  

Service connection for a neck disability is denied.  

Entitlement to a 40 percent rating for postoperative 
residuals of a left shoulder injury is granted, subject to 
applicable laws and regulation governing payment of VA 
benefits.  

A total disability rating based on individual unemployability 
is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


